 

Exhibit 10.1

 

Page 1 of 10

 

NINTH AMENDMENT TO LEASE

THIS NINTH AMENDMENT TO LEASE (this "Amendment") is made and entered into
effective as of March 4, 2019 (the "Effective Date"), by and between GOOGLE LLC,
a Delaware limited liability company ("Landlord" or "Lessor"), and ACCURAY
INCORPORATED, a Delaware corporation ("Tenant" or "Lessee").

r e c i t a l s :

A.

Landlord and Tenant are parties to that certain Lease (as defined below),
pursuant to which Landlord is currently leasing to Tenant, and Tenant is
currently leasing from Landlord, certain space containing approximately 73,938
rentable square feet located in that certain building (the "1310-1314 Building")
addressed as 1310-1314 Chesapeake Terrace, Sunnyvale, California (the "1310-1314
Premises"), and approximately 39,678 rentable square feet located in that
certain building (the "1320 Building" and together with the 1310-1314 Building,
collectively referred to herein individually as, the "Building" and collectively
as, the "Buildings"), addressed as 1320 Chesapeake Terrace, Sunnyvale,
California (the "Termination Premises" and together with the 1310-1314 Premises,
collectively referred to herein as the "Existing Premises").  As used herein,
"Lease" shall mean and refer, collectively, to the following document(s):

 

i.

Industrial Complex Lease dated as of July 9, 2003 (the "Original Lease"),
between MP Caribbean, Inc., a Delaware corporation (as predecessor-in-interest
to Landlord) ("MP Caribbean"), and Accuray Incorporated, a California
corporation (as predecessor-in-interest to Tenant) ("Original Tenant"); and

 

ii.

First Amendment to Industrial Complex Lease dated as of December 9, 2004 (the
"First Amendment"), between MP Caribbean and Original Tenant; and

 

iii.

Second Amendment to Industrial Complex Lease dated as of September 24, 2006 (the
"Second Amendment"), between BRCP Caribbean Portfolio, LLC, a Delaware limited
liability company (as successor-in-interest to MP Caribbean) ("BRCP"), and
Original Tenant; and

 

iv.

Third Amendment to Industrial Complex Lease dated as of January 16, 2007 (the
"Third Amendment"), between BRCP and Original Tenant; and

./

-///

 





 

--------------------------------------------------------------------------------

 

 

 

v.

Fourth Amendment to Industrial Complex Lease dated as of September 18, 2007 (the
"Fourth Amendment"), between BRCP and Tenant; and

 

vi.

Fifth Amendment to Industrial Complex Lease dated as of April 1, 2008 (the
"Fifth Amendment"), between BRCP and Tenant; and

 

vii.

Sixth Amendment to Lease dated as of December 18, 2009 (the "Sixth Amendment"),
between I&G Caribbean, Inc., a Delaware corporation (as successor-in-interest to
BRCP) ("I&G"), and Tenant; and

 

viii.

Seventh Amendment to Lease dated as of December 18, 2009 (the "Seventh
Amendment"), between I&G and Tenant; and

 

ix.

Eighth Amendment to Lease dated as of October 31, 2014 (the "Eighth Amendment"),
between DWF III Caribbean, LLC, a Delaware limited liability company (as
successor-in-interest to I&G), and Tenant.

B.

Landlord and Tenant now desire to amend the Lease (i) to cause the term of the
Lease, with respect to the Termination Premises only, to expire early, and
(ii) to modify various terms and provisions of the Lease, all as hereinafter
provided.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.

Capitalized Terms.  All capitalized terms when used herein shall have the same
meanings given such terms in the Lease unless expressly superseded by the terms
of this Amendment.

2.

Early Expiration of Termination Premises.  

2.1Partial Termination.  Notwithstanding anything to the contrary contained in
the Lease, with respect to the Termination Premises only, Landlord and Tenant
hereby acknowledge and agree that the "New Expiration Date," as that term is
defined in Section 1 of the Seventh Amendment, shall be February 28, 2019 (the
"Partial Termination Date") (not December 31, 2023).  Notwithstanding anything
contained herein to the contrary, for avoidance of doubt, the New Expiration
Date with respect to the 1310-1314 Premises shall remain December 31,
2023.  Effective as of the Partial Termination Date, the Lease shall terminate
with respect to only the Termination Premises, and the Existing Premises leased
by Tenant from Landlord under the Lease, as hereby amended, shall no longer
include the Termination Premises.  Therefore, for purposes of the Lease, as
hereby amended, after the Partial Termination Date, the 1310-1314 Premises shall
be referred to as the "Demised Premises" (and all references in the Lease, as
hereby amended, to the "Demised Premises" shall mean and refer to the "1310-1314
Premises").  Notwithstanding the termination of the Lease with respect to the
Termination Premises as provided hereinabove, Tenant shall remain liable for
(A) all of its obligations as

 

 

-2-

 

 

--------------------------------------------------------------------------------

 

 

tenant under the Lease, as hereby amended, with respect to the Termination
Premises arising prior to and including the Partial Termination Date, and
(B) all of Tenant's indemnification and other obligations with respect to the
Termination Premises which expressly survive the expiration or termination of
the Lease, as hereby amended.  

2.2Surrender of Termination Premises.  Tenant covenants to vacate, surrender and
deliver exclusive possession of the Termination Premises to Landlord on or prior
to the Partial Termination Date in accordance with the applicable surrender
provisions of the Lease, as hereby amended.  Without limiting the generality of
the foregoing, on or before the Partial Termination Date, Tenant shall, at
Tenant's sole cost and expense, remove or cause to be removed from the
Termination Premises any and all furniture, trade fixtures and equipment,
free-standing cabinet work, all telephone, computer, data and other cabling and
wiring, and other articles of personal property owned by Tenant or installed or
placed by Tenant at its expense in the Termination Premises, and such similar
articles of any other persons claiming under Tenant, as well as any improvements
and/or alterations required to be removed by Tenant under the terms of the
Lease, as hereby amended, upon the expiration or earlier termination of the
Lease, and deliver the Termination Premises to Landlord in a broom-clean
condition, reasonable wear and tear excepted; provided, however, notwithstanding
the foregoing to the contrary, Tenant shall not be required to remove any
alterations which Landlord's predecessor-in-interest expressly confirmed (in
accordance with the terms and conditions of Section 11.1 of the Original Lease)
that Tenant would not be required to so remove at the expiration or earlier
termination of the Lease, so long as Tenant provides Landlord with written
evidence reasonably satisfactory to Landlord of such written confirmation by
Landlord's predecessor-in-interest.  If Tenant fails to complete such removal
and/or repair all damage to the Termination Premises the Buildings and/or the
Industrial Complex caused by such removal, Landlord may (but shall not be
obligated to) do so, and may charge the reasonable and actual costs incurred by
Landlord in connection therewith to Tenant, which costs shall be reimbursed by
Tenant to Landlord within thirty (30) days after Tenant's receipt of invoice
therefor from Landlord.  If Tenant does not vacate, surrender and deliver
exclusive possession of the Termination Premises to Landlord on or prior to the
Partial Termination Date, then Tenant shall be deemed to be in holdover of the
Termination Premises subject to and in accordance with the applicable holdover
provisions of the Lease, as hereby amended, except that the second grammatical
sentence of Section 24.1 of the Original Lease shall not apply with respect to
such holdover of the Termination Premises.

2.3Disposition of Personal Property.  Any furniture, trade fixtures, equipment
or other personal property that remains in or about the Termination Premises
after the Partial Termination Date shall be deemed abandoned by Tenant
("Abandoned Personal Property"), and may be retained, stored, transferred, sold,
or disposed of by Landlord, at its sole discretion, with no duty to account to
Tenant or to any third party therefor.  Landlord may charge all costs incurred
by Landlord in connection with such storage, transfer or disposal of such
Abandoned Personal Property to Tenant and recover all or a portion of such costs
from the remaining, unapplied balance of the security deposit then held by
Landlord under the Lease, as hereby amended.  Tenant hereby waives any and all
rights Tenant may have to notice under California Civil Code Sections 1993 et
seq. with respect to such Abandoned Personal Property.  Notwithstanding anything
to the contrary contained in this Section 2.3, Landlord acknowledges that Tenant
and Cepheid, a California corporation (the "New Tenant"), which proposed New
Tenant intends to lease the Terminated Premises have a separate arrangement in
which New

 

 

-3-

 

 

--------------------------------------------------------------------------------

 

 

Tenant intends to take possession of those certain furniture, trade fixtures,
equipment and other personal property of Tenant currently located in the
Terminated Premises as of the Effective Date (the "Approved FF&E"), which
Approved FF&E are described in Exhibit A attached hereto. Landlord acknowledges
and agrees that, notwithstanding the surrender provisions contained in the
Lease, but subject to Landlord's approval of New Tenant's lease of the
Terminated Premises (on terms and conditions acceptable to Landlord in its sole
discretion), Tenant shall not be required to remove the Approved FF&E from the
Termination Premises on the Partial Termination Date.

2.4Representations of Tenant.  Tenant represents and warrants to Landlord
that:  (i) Tenant has not heretofore assigned or sublet all or any portion of
its interest in the Lease, as hereby amended; (ii) no other person, firm or
entity has any right, title or interest in the Lease, as hereby amended;
(iii) Tenant has the full right, legal power and actual authority to enter into
this Amendment and to terminate the Lease with respect to the Termination
Premises without the consent of any person, firm or entity; and (iv) Tenant has
the full right, legal power and actual authority to bind Tenant to the terms and
conditions hereof.  Tenant further represents and warrants to Landlord that as
of the Effective Date there are no, and as of the Partial Termination Date there
shall not be any, mechanics' liens and/or other liens encumbering all or any
portion of the Existing Premises, by virtue of any act or omission on the part
of Tenant, its predecessors, contractors, agents, employees, successors and/or
assigns.

3.

Release of Liability.  Except for the obligations, duties and rights of the
parties as set forth in this Amendment, including Tenant's representations and
warranties as set forth in Section 2.4 above and Tenant's continuing liability
as set forth in this Amendment below, and conditioned on the performance by the
parties of the provisions of this Amendment, with respect to the Termination
Premises only:

3.1Landlord and Tenant shall, as of the Partial Termination Date, be fully and
unconditionally released and discharged from their respective obligations
arising after the Partial Termination Date from or connected with the provisions
of the Lease, specifically including, without limitation, any right Tenant may
have to audit or review Landlord's books or records or to contest any operating
expenses and other expenses billed to Tenant as additional rent under the Lease;
and

3.2this Amendment shall fully and finally settle all demands, charges, claims,
accounts, guarantees or causes of action of any nature, including, without
limitation, both known and unknown claims and causes of action that may arise
out of or in connection with the obligations of the parties under the Lease with
respect to the Termination Premises only after the Partial Termination Date.

With respect to the releases set forth hereinabove, each of the parties hereby
acknowledge that it has been advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT

 

 

-4-

 

 

--------------------------------------------------------------------------------

 

 

THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY."

EACH OF THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY
WAIVES ALL RIGHTS IT MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT PERTAINING TO THE RELEASES SET FORTH
HEREIN.  EACH PARTY ACKNOWLEDGES THAT IT HAS RECEIVED THE ADVICE OF LEGAL
COUNSEL WITH RESPECT TO THE AFOREMENTIONED WAIVER AND UNDERSTANDS THE TERMS
THEREOF.

4.

Continuing Liability.  Notwithstanding the termination of the Lease with respect
to the Termination Premises only and the release of liability with respect
thereto provided for herein, Tenant shall remain liable, with respect to the
period of its tenancy relative to the Termination Premises prior to and
including the Partial Termination Date, for:  (i) the performance of all of its
obligations under the Lease, as amended hereby (including, without limitation,
Tenant's payment of reconciliation of operating expenses and other expenses to
Landlord); and (ii) all of Tenant's indemnification and other obligations which
expressly survive the termination of the Lease, as amended hereby, and Landlord
shall have all the rights and remedies with respect to such obligations as set
forth in the Lease, as amended hereby.  In the event that Tenant retains
possession of the Termination Premises or any part thereof after the Partial
Termination Date, then the applicable holdover provisions of the Lease shall
apply.

5.

Attorneys' Fees.  Should any dispute arise between the parties hereto or their
legal representatives, successors and assigns concerning any provision of this
Amendment or the rights and duties of any person in relation thereto, the party
prevailing in such dispute shall be entitled, in addition to such other relief
that may be granted, to recover reasonable attorneys' fees and legal costs in
connection with such dispute.

6.

Minimum Guaranteed Rent; Common Area Charges.  With respect to the Termination
Premises, the minimum guaranteed rental payable by Tenant, and Tenant's
obligation to pay Tenant's Proportionate Share of real estate charges, insurance
expenses and Common Area Charges, shall each continue to be as set forth in the
Lease through the Partial Termination Date of February 28, 2019. With respect to
the 1310-1314 Premises, Tenant's obligation to pay Tenant's Proportionate Share
of real estate charges, insurance expenses and Common Area Charges, shall each
continue to be as set forth in the Lease through the New Expiration Date (i.e.,
December 31, 2023), and, starting as the day immediately following the Partial
Termination Date, Tenant shall pay minimum guaranteed rental to Landlord for the
1310-1314 Premises as set forth in the following schedule:



 

 

-5-

 

 

--------------------------------------------------------------------------------

 

 

Period of
Lease Term

Annual Minimum Guaranteed Rental

Monthly Minimum Guaranteed Rental


03/01/19 – 05/31/19


$2,326,868.61


$193,905.72


06/01/19 – 05/31/20


$2,396,674.66


$199,722.89


06/01/20 – 05/31/21


$2,468,574.91


$205,714.58


06/01/21 – 05/31/22


$2,542,632.16


$211,886.01


06/01/22 – 05/31/23


$2,618,911.14


$218,242.59


06/01/23 – 12/31/23


$2,697,478.46


$224,789.87

7.

Condition of Existing Premises.  Tenant is currently in possession of the
Existing Premises and shall continue to accept and occupy the Existing Premises
and the Buildings in their current "AS IS" condition as of the Effective Date
without any agreements, representations, understandings or obligations on the
part of Landlord to perform or pay for any alterations, repairs or improvements
to the Existing Premises, except as otherwise expressly set forth in the Lease,
as hereby amended.

8.

California Statutory CASp Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Existing Premises have not undergone inspection by a
Certified Access Specialist (CASp).  In addition, the following notice is hereby
provided pursuant to Section 1938(e) of the California Civil Code:  "A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant's right to request and obtain a
CASp inspection and with advice of counsel, hereby elects not to obtain such
CASp inspection and forever waives its rights to obtain a CASp inspection with
respect to the Existing Premises, the Buildings and/or the Industrial Complex to
the extent permitted by applicable laws now or hereafter in effect; and (ii) if
the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
applicable laws now or hereafter in effect, then Landlord and Tenant hereby
agree as follows (which constitute the mutual agreement of the parties as to the
matters described in the last sentence of the foregoing notice):  (A) Tenant
shall have the one-time right to request for and obtain a CASp inspection, which
request must be made, if at all, in a written notice delivered by Tenant to
Landlord on or before the date which is ten (10) days following the Effective
Date; (B) any CASp inspection timely requested by Tenant

 

 

-6-

 

 

--------------------------------------------------------------------------------

 

 

shall be conducted (1) between the hours of 9:00 a.m. and 5:00 p.m. on any
business day, (2) only after ten (10) days' prior written notice to Landlord of
the date of such CASp inspection, (3) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Existing
Premises, the Buildings, or the Industrial Complex in any way, (4) in accordance
with all of the provisions of the Lease applicable to Tenant contracts for
construction, and (5) at Tenant's sole cost and expense, including, without
limitation, Tenant's payment of the fee for such CASp inspection, the fee for
any reports and/or certificates prepared by the CASp in connection with such
CASp inspection (collectively, the "CASp Reports") and all other costs and
expenses in connection therewith; (C) Landlord shall be an express third party
beneficiary of Tenant's contract with the CASp, and any CASp Reports shall be
addressed to both Landlord and Tenant; (D) Tenant shall deliver a copy of any
CASp Reports to Landlord within two (2) business days after Tenant's receipt
thereof; (E) any information generated by the CASp inspection and/or contained
in the CASp Reports shall not be disclosed by Tenant to anyone other than
(I) contractors, subcontractors and/or consultants of Tenant, in each instance
who have a need to know such information and who agree in writing not to further
disclose such information, or (II) any governmental entity, agency or other
person, in each instance to whom disclosure is required by law or by regulatory
or judicial process; (F) Tenant, at its sole cost and expense, shall be
responsible for making any improvements, alterations, modifications and/or
repairs to or within the Existing Premises to correct violations of
construction-related accessibility standards, including, without limitation, any
violations disclosed by such CASp inspection; and (G) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Buildings and/or the Industrial Complex located outside
the Existing Premises that are Landlord's obligation to repair as set forth in
the Lease, then Landlord shall perform such improvements, alterations,
modifications and/or repairs as and to the extent required by applicable laws to
correct such violations, and Tenant shall reimburse Landlord for the cost of
such improvements, alterations, modifications and/or repairs within ten (10)
business days after Tenant's receipt of an invoice therefor from Landlord.

9.

Brokers.  Landlord and Tenant each hereby represents and warrants to the other
that it has had no dealings with any real estate broker or agent in connection
with the negotiation of this Amendment, except for CBRE, Inc., representing
Landlord (the "Broker"), and that it knows of no other real estate broker or
agent who is entitled to a commission in connection with this Amendment.  Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including, without limitation, reasonable
attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of any breach of the foregoing
representation and warranty by the indemnifying party in connection with this
Amendment.

10.

Authority.  If Tenant is a corporation, trust, limited liability company or
partnership, each individual executing this Amendment on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Amendment and that each person signing on
behalf of Tenant is authorized to do so.  In such event, Tenant shall, within
ten (10) days after Landlord's written request, deliver to Landlord satisfactory
evidence of such authority, and, upon demand by Landlord, Tenant shall also
deliver to Landlord

 

 

-7-

 

 

--------------------------------------------------------------------------------

 

 

satisfactory evidence of: (i) good standing in Tenant's state of formation; and
(ii) qualification to do business in California.

11.

Counterparts.  This Amendment may be executed in any number of counterparts,
which may be delivered electronically, via facsimile or by other means.  Each
party may rely upon signatures delivered electronically or via facsimile as if
such signatures were originals.  Each counterpart of this Amendment shall be
deemed to be an original, and all such counterparts (including those delivered
electronically or via facsimile), when taken together, shall be deemed to
constitute one and the same instrument.

12.

No Options.  Notwithstanding anything to the contrary contained in the Lease, as
hereby amended, Tenant hereby acknowledges and agrees that except as otherwise
expressly set forth above in this Amendment:  (i) Tenant has no (A) options to
extend or renew the Lease except as expressly set forth below, (B) early
termination options, (C) options or rights to expand the Existing Premises or to
lease additional space in the real property of which the Existing Premises are a
part, (D) rights of first offer and/or rights of first refusal to lease any
space in the real property of which the Existing Premises are a part, and
(E) options or preferential rights to purchase all or any portion of the
Existing Premises or the real property of which the Existing Premises are a part
nor any other rights or interests with respect to the Existing Premises or the
real property of which the Existing Premises are a part, other than as "Tenant"
under the Lease; and (ii) Tenant is not entitled to any improvement allowance,
free or abated rent or any other concessions under the Lease.  Without limiting
the generality of the foregoing, the provisions of Section 11 of the First
Amendment, and Section 5 of the Seventh Amendment are hereby deleted in their
entirety and shall be of no further force and effect.  Tenant shall continue to
have two (2) options to renew the Lease as to the Existing Premises only in
accordance with Section 6 of the Sixth Amendment (as amended by Section 6 of the
Seventh Amendment).

13.

No Further Modification.  Except as set forth in this Amendment, all of the
terms and provisions of the Lease are hereby ratified and confirmed and shall
remain unmodified and in full force and effect.  In the event of any conflict
between the terms and conditions of the Lease and the terms and conditions of
this Amendment, the terms and conditions of this Amendment shall prevail.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]


 

 

-8-

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

"Landlord":

GOOGLE LLC,
a Delaware limited liability company

By: /s/ David Radcliffe

Name: David Radcliffe

Title: VP, Real Estate

 

"Tenant":

ACCURAY INCORPORATED,
a Delaware corporation

By: /s/ Shig Hamamatsu

Name: Shig Hamamatsu

Title: SVP, CFO

By: /s/ Patrick Spine

Name: Patrick Spine

Title: SVP, CAO

 

 

 

 




 

 

-9-

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Approved FF&E

ITEM

Description

Qty

1

Board Room Set up; 27' table, 30 chairs, (2) 6 ft credenzas

1

 

 

 

2

Medium Conference Room Set-up: 8' - 12' table, 6 -10 chairs, whiteboard.

7

 

 

 

3

Small Conference Room setup: small table/desk, (4) chairs.

2

 

 

 

4

Executive Office Setup: U shaped wood/laminate desk, meeting table, task chair,
2 - 4 visitor chairs, bookcase.

5

 

 

 

5

Standard Office Set-up: wood/laminate desk, small round table, task chair, 2
visitor chairs.

11

 

 

 

6

Cubicles (8' x 8') equivalents: Partitions, worksurfaces, task chair

55

 

 

 

7

Reception Setup: L shaped desk, display cabinet, couch and side chair

1

 

 

 

8

Honeywell Camera system: DVR and (9) cameras.

1

 

 

 

9

Honeywell/Stanley Security Carder Reader system; panels and 16 card readers.

1

 

 

 

10

Standard household side-by-side refrigerator/freezer.

1

 

 

 

11

Café Setup: 6 tables, 19 chairs

1

 

 

 

-10-

 

 